DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure is objected to because the following informalities:
SPECIFICATION
Probable typographical misprints exist in:
Page 8, paragraph [0047], line 3; duality describing “product package 20”, and “retail assembly 20”.
Appropriate correction required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 16, 19-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by O’Brien (US 4,671,417) hereafter O’BRIEN.
Regarding claim 1 O’BRIEN teaches (see Fig. 4., Fig. 5., Fig. 6. below) a packaging assembly 54 comprising; a product package 10, 12, 40; a plurality of retail products 50 supported upon the product package 10, 12, 40 in an array for transportation (col. 3, lines 51-54); and a plurality of dividers 52 connected to the product package 10, 12, 40 and extending between sequential retail products 50 for separation of the sequential retail products 50 during shipping (col. 5, lines 49-55), wherein the dividers 52 are removable (col. 5, lines 57-59).


    PNG
    media_image1.png
    529
    886
    media_image1.png
    Greyscale


Regarding claim 16 O’BRIEN teaches a method (col. 5, lines 38-55), (see Fig. 4., Fig. 5., Fig. 6. above) for packaging products 50 comprising; packing retail products 50 in an array within a product package 10, 12, 40; installing removable dividers 52 between sequential retail products 50; and shipping the product package 10, 12, 40 with retail products to a retailer (col. 3, lines 51-54).

Regarding claim 19 O’BRIEN teaches a method (col. 5, lines 55-60), (see Fig. 4., Fig. 5., Fig. 6. above) for retailing products 50 comprising; receiving a package 10, 12, 40 of packed retail components 50 at a retail location; removing removable dividers 52 from between the packed retail components 50; and placing the package 10, 12, 40 of packed retail components 50 for retail at the retail location.

Regarding claim 20 O’BRIEN teaches method of claim 19 further comprising (col. 5, lines 55-60), (see Fig. 4., Fig. 5., Fig. 6. above) removing an outer case 54 from the package 10, 12, 40 to reveal an opening for access to packed retail components 50 before removing the dividers 52.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over O’BRIEN.
Regarding claim 3, O’BRIEN, as applied to claim 1 above, teaches all the limitations of the claim.  O’BRIEN further teaches (see Fig. 4., Fig. 5., Fig. 6. above) product package 10, 12, 40 is sized to stand freely (col. 7, line 9) as a display assembly (col. 7, line 4).

Regarding claim 4, O’BRIEN, as applied to claim 1 above, teaches all the limitations of the claim.  O’BRIEN further teaches (see Fig. 4., Fig. 5., Fig. 6. above) existence in the packaging assembly 54 of an arrayed hole pattern formed in the back panel; a plurality of pegs 12 mounted to the arrayed hole pattern; and plurality of retail products 50 is supported upon the plurality of pegs 12.

Regarding claim 5, O’BRIEN, as applied to claim 1 above, teaches all the limitations of the claim.  O’BRIEN further teaches (see Fig. 4., Fig. 5., Fig. 6. above) at least one retail product 50 further comprises a card backer with an aperture sized to receive one of the pegs 12.

Regarding claim 14, O’BRIEN, as applied to claim 1 above, teaches all the limitations of the claim.  O’BRIEN further teaches product package 10, 12, 40 is formed integrally from a common sheet of material (col. 5, lines 22-26).

Regarding claim 15, O’BRIEN, as applied to claim 1 above, teaches all the limitations of the claim.  O’BRIEN further teaches product package 10, 12, 40 is formed from corrugated cardboard (col. 5, lines 12-13).

Claims 2, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over O’BRIEN in view of Pereira (WO 03/047396 A1) hereafter PEREIRA.
Regarding claim 2, O’BRIEN, as applied to claim 1 above, teaches all the limitations of the claim.  O’BRIEN further teaches (see Fig. 1. below) presence in the product package 10, 12, 40 of a back panel; a base panel (col. 5, lines 32) connected to a lower edge of the back panel; and a pair of side panels 44 connected to a lateral side of the back panel.  O’BRIEN fails to teach presence in the product package 10, 12, 40 of a top panel connected to an upper edge of the back panel.  O’BRIEN also fails to teach a forward orientation relative to the back panel of the base panel (col. 5, lines 32) and the side panels 44.
However, PEREIRA teaches (see FIG. 1, FIG. 2, FIG. 3 below) presence (forwardly oriented relative to the back panel 12) of a base panel 11b, a top panel 13, and a pair of side panels 15 all defining (see FIG. 4 below) an opening for access to a plurality of retail products A within the product package 10.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the back panel in the product package 10, 12, 40 of O’BRIEN with the base panel 11b, top panel 13, and side panels 15 of PEREIRA to define an opening for access to a plurality of retail products within the product package 10, 12, 40.


    PNG
    media_image2.png
    436
    694
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    744
    467
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    808
    481
    media_image4.png
    Greyscale


Regarding claim 9, the combination of O’BRIEN and PEREIRA, as applied to claim 2 above, teaches all the limitations of the claim.  O’BRIEN fails to teach (see Fig. 4., Fig. 5., Fig. 6. above) presence in the packaging assembly 54 of an outer case to be installed (at least partially) over the product package 10, 12, 40.  O’BRIEN also fails to teach presence of an opening enclosing plurality of retail products 50, and which is covered by the outer case, during shipment.
However, PEREIRA teaches (see FIG. 1, FIG. 2, FIG. 3 above) presence of an outer case 11, 11a, 11c, 13, 13a, 15a enclosing (see FIG. 4 above) the opening over a plurality of retail products A during shipment (page 6, line 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the outer case in the packaging assembly 54 of O’BRIEN and PEREIRA with the outer case 11, 11a, 11c, 13, 13a, 15a of PEREIRA to cover the plurality of retail products 50 during shipment.

Regarding claim 18 O’BRIEN, as applied to claim 16 below, teaches all the limitations of the claim.  O’BRIEN fails to teach (see Fig. 4., Fig. 5., Fig. 6. above) a product package 10, 12, 40 with an opening to display the retail products 50; and installing an outer cover over the product package 10, 12, 40 to enclose the opening and retain the retail products 50 prior during shipping.
However, PEREIRA teaches (see FIG. 1, FIG. 2, FIG. 3 above) a product package 10 with an opening to display the retail products A; and installing an outer case 11, 11a, 11c, 13, 13a, 15a over the product package 10 to enclose the opening and retain the retail products A prior during shipping.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the product package 10, 12, 40 of O’BRIEN with the outer case 11, 11a, 11c, 13, 13a, 15a and opening of PEREIRA to enclose retail products 50 prior during shipping.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over O’BRIEN in view of PEREIRA, in further view of Snook (US 5,148,942) hereafter SNOOK.
Regarding claim 10, the combination of O’BRIEN and PEREIRA, as applied to claim 2 above, teaches all the limitations of the claim.  O’BRIEN (as well as PEREIRA) fails to teach (see Fig. 1. above) presence of apertures formed in at least one (among the pair) of side panels 44 which allows plurality of dividers 52 to extend through for alignment and support.
However, SNOOK teaches (see FIG. 1. below) presence of apertures 20 formed in at least one (among the pair) of side panels 14, 15 for which plurality of dividers 22 extends through (see FIG. 1. below) for alignment and support (see FIG. 9. below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the side panels in the packaging assembly 54 of O’BRIEN and PEREIRA with the side panels containing the apertures of SNOOK to allow alignment and support of the dividers 52.


    PNG
    media_image5.png
    788
    716
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    813
    1110
    media_image6.png
    Greyscale


Regarding claim 11, the combination of O’BRIEN, PEREIRA, and SNOOK, as applied to claim 10 above, teaches all the limitations of the claim.  SNOOK further teaches plurality of dividers 22 extends through the apertures 20 in at least one (of the pair) of side panels 14, 15 for their removal.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over O’BRIEN in view of PEREIRA, in further view of SNOOK, further in view of Frost (US 9,949,579) hereafter FROST.
Regarding claim 12, the combination of O’BRIEN, PEREIRA, and SNOOK, as applied to claim 10 above, teaches all the limitations of the claim.  SNOOK fails to teach presence in the distal end of the plurality of dividers 22 of a score line for its folding against either adjacent side panel 14, 15.
However, FROST teaches (see FIG. 2 below) presence in the distal end of the divider 14 of a score line for its folding against either adjacent side panel to secure its location (col. 5, lines 39-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the divider in the in the packaging assembly 54 of O’BRIEN, PEREIRA, and SNOOK with the divider of FROST to secure its location in either side panel 44.


    PNG
    media_image7.png
    516
    704
    media_image7.png
    Greyscale


Regarding claim 13, the combination of O’BRIEN, PEREIRA, SNOOK, and FROST, as applied to claim 12 above, teaches all the limitations of the claim.  O’BRIEN (as well as SNOOK) fails to teach presence of a front footer connected to the base panel and the pair of side panels; and a front header panel connected to the top panel and the pair of side panels.  PEREIRA fails to teach presence of a front header panel connected to the top panel and the pair of side panels.
However, FROST further teaches (see FIG. 1 below) presence of a front footer connected to the base panel and the pair of side panels; and a front header panel connected to the top panel and the pair of side panels to form shelf lips (col. 5, lines 53-54) on each divider 14.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the packaging assembly 54 of O’BRIEN, PEREIRA, and SNOOK with the front footer connected to the base panel and the pair of side panels; and a front header panel connected to the top panel and the pair of side panels of FROST to form shelf lips on each divider 54.


    PNG
    media_image8.png
    733
    637
    media_image8.png
    Greyscale


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over O’BRIEN, in view of Begonia, (Amazon.com, ASIN: B00OILM3KW, Date First Available: October 15, 2014) hereafter BEGONIA.
Regarding claim 6, O’BRIEN, as applied to claim 5 above, teaches all the limitations of the claim.  O’BRIEN fails to teach presence in the packaging assembly 54 of at least one of the retails products 50 comprises a home hardware product.
However, BEGONIA teaches (see IMAGE 1 below) at least one of the retails products 50 comprises a home hardware product to enable its shipment and retail.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified at least one of the retail products 50 in the packaging assembly 54 of O’BRIEN with the home hardware product of BEGONIA to enable its shipment and retail.


    PNG
    media_image9.png
    464
    1021
    media_image9.png
    Greyscale


Regarding claim 7 O’BRIEN and BEGONIA, as applied to claim 6 above, teaches all the limitations of the claim.  BEGONIA further teaches (see IMAGE 1 above) the home hardware product comprises a hook.

Regarding claim 8 O’BRIEN and BEGONIA, as applied to claim 7 above, teaches all the limitations of the claim.  BEGONIA further teaches (see IMAGE 1 above) the home hardware product is displayed open to permit tactile interaction by customers.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over O’BRIEN, in view of SNOOK.
Regarding claim 17 O’BRIEN, as applied to claim 16 above, teaches all the limitations of the claim.  O’BRIEN fails to teach installing removable dividers 52 through apertures in the side panels 44 of the product package product package 10, 12, 40.
However, SNOOK teaches (see FIG. 1. below) installing removable dividers 22 through apertures 20 in the side panels 14, 15 of the product package 10 for their alignment and support.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the side panels 44 in the packaging assembly 54 of O’BRIEN with the apertures of SNOOK to allow installing the removable dividers 52 for their alignment and support.


    PNG
    media_image5.png
    788
    716
    media_image5.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Daniels (U. S. Patent Application Publication US 2004/0231296 A1):  Teaches a packaging construct with similar attributes as the claimed invention.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS JAVIER RODRIGUEZ MOLINA whose telephone number is (571) 272-8947.  The examiner can normally be reached M-F: 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY D. STASHICK can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.R.M./

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735